Montgomery County, No. 12140. This cause is pending before the court on the filing of a cross-motion for leave to appeal from the Court of Appeals for Montgomery County and as a claimed appeal as of right from said court. Upon consideration of appellee/cross-appellant’s application for dismissal of the cross-appeal,
IT IS ORDERED by the court that said application be, and the same is hereby, granted, effective March 31, 1992.
*1436ACCORDINGLY, IT IS FURTHER ORDERED by the court that this cause be, and hereby is, dismissed.